Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
The amendment filed 8/2/2022 has been entered. Claims 1-17 are pending in the application. Regarding the prior art rejections, Applicant argues amended claim language. Because the amendments have not previously been considered, Applicant’s arguments are moot. Updated prior art rejections are provided in the body of the rejection.

Claim Objections
Claim 4-6 and 11 are objected to because of the following informalities:
In claim 4 line 1 “an authenticity probability” should read “the authenticity probability” because the term has already been  introduced in claim 2 line 8.
In claim 4 line 5, “in the input data” should read “of input data” to avoid antecedent basis issues.
In claim 5 line 2, “by a simulator to a first generative network” should read “by the simulator to the first generative network” because these terms have already been introduced in claim 1.
In claim 6 line 3, “the generating a semantic map by using a second generative adversarial network,” should read “the generating the semantic map by using the second generative adversarial network” because these terms have already been introduced in claim 5.
In claim 11 line 5, “in the input data” should read “of input data” to avoid antecedent basis issues.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 8 line 3, “storage device configured for storing…” is hereby interpreted as means plus function language. Under (A), the term “device” is a generic placeholder; under (B), the language “configured for storing” is functional language; and under (C), the limitation is not modified by sufficient structure to perform the claimed function. Storage device will therefore be interpreted in light of the [0084] of the Specification, which gives the following list of devices that may store a program: “electrical connections (electronic devices) having 5 one or more wires, a portable computer disk cartridge (magnetic device), random access memory (RAM), read only memory (ROM), erasable programmable read only memory (EPROM or flash memory), optical fiber devices, and portable read only memory (CDROM).”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "wherein the optimizing the simulation data generated by the simulator with the migration model, and outputting the optimized simulation data comprises: " in lines 1-3. There is insufficient antecedent basis for this limitation in the claim because the limitation is referencing a limitation in claim 2 lines 4-6, but the claim relies on claim 1.
For purposes of examination, the claim will be interpreted as depending on claim 2.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 for claiming patent ineligible subject matter.

With respect to claim 15, “non-volatile computer-readable storage medium” may be interpreted as a signal, which falls within the category of signal per se. See MPEP 2106.03(I). Applicant’s specification provides the following definition:
"computer-readable medium" may be any device that may contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, device, or apparatus.
(Specification [0084] lines 7-9). The specification also notes that “The storage medium may be a read only memory, a magnetic disk, an optical disk, or the like.” (Specification [0087] lines 7-8). However, the “may” is permissive language, and the “or the like” leaves room for interpretation. Therefore, the claim, interpreted in light of the specification, encompasses transitory mediums or signals and is not directed to one of the four statutory categories provided by 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Learning from Simulated and Unsupervised Images through Adversarial Training” (Shrivastava) in view of “Domain-Adaptive Generative Adversarial Networks For Sketch-to-photo inversion” (Liu)
	With respect to claim 1, Shrivastava teaches A method for optimizing simulation data, comprising (task is to learn a model to improve the realism of a simulator's output, [Abstract] lines 8-9): inputting the simulation data generated by a simulator to a first generative adversarial network (as shown in FIG. 2, synthetic image is generated with a black box simulator and input into a network which is similar to Generative Adversarial Networks because it contains both a Refiner and Discriminator, [page 2108 col 1 paragraph 2 lines 4-10]) comprising a migration model (as shown in FIG. 2, migration model is the Refiner, [page 2108 col 1]; Refiner interpreted as "migration model" because it "bridges the gap between distributions of synthetic and real images, [page 2109 col 2 paragraph 2 lines 1-5]); and optimizing the simulation data generated by the simulator with the migration model to generated optimized simulation data (and is refined by the refiner network, such that refined images are indistinguishable from real ones, [page 2108 col 1 paragraph 2 line 6]).
	Shrivastava does not teach wherein a domain adaptive modeling is performed by the migration model to the simulation data generated by the simulator.
	However, Liu teaches wherein a domain adaptive modeling is performed by the migration model to the simulation data generated by the simulator (from FIG. 2, the DA in DA-Net stands for domain adaptive, [page 3]; the domain adaptation is applying training from the source domain of simulated sketches to the target domain of hand-drawn sketches, as shown in FIG. 2, [page 3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Shrivastava with Liu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Shrivastava discloses a system and method that teaches all of the claimed features except for how the trained network may be domain adapted to a different target source. Liu teaches that deep neural networks have been applied successfully to the applications in image synthesis, (Liu [page 1 col 1 paragraph 1 lines 1-3]), and refined image synthesis is the purpose of the system and method taught by Shrivastava, (Shrivastava [Abstract] lines 1-6). Given the success of GAN and deep-learning based domain adaptation, Liu goes on to suggest applying these teachings to a domain-adaptive GAN for sketch to photo inversion, (Liu [page 1 col 2 paragraph 3 lines 1-6]). A person having skill in the art would have a reasonable expectation of successfully teaching a network using synthetic images as in Shrivastava (Shrivastava FIG. 2, [page 2108]) and then modifying the network to domain adaptive cross-style sketch-to-photo inversion of Liu (Liu [Abstract] lines 7-13). Therefore, it would have been obvious to combine Shrivastava with Liu to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.
	
	With respect to claim 2, Shrivastava in view of Liu teaches all of the limitations of claim 1, as noted above. Shrivastava further teaches wherein the first generative adversarial network further comprises a first discriminative model (discriminator D as shown in FIG. 2, [page 2108]); and the method further comprises training the first generative adversarial network by (training/learning described in section 2, [page 2109 col 1 paragraph 4 line 1] – [page 2111 col 1 paragraph 2 line 4], with high-level explanation in Algorithm 1, [page 2110 col 1]) inputting the simulation data generated by the simulator to the migration model (input sets of synthetic images x_i, [page 2110 col 1 box-labeled-Algorithm 1 line 1]), optimizing the simulation data generated by the simulator with the migration model (2. … compute R_θ(x_i) with current θ, [page 2110 col 1 box-labeled-Algorithm 1 line 17]), and outputting a first optimized simulation data (                        
                            
                                
                                    2
                                    .
                                     
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                                
                                    i
                                
                            
                            =
                        
                    , [page 2110 col 1 box-labeled-Algorithm 1 line 17]); inputting real data and the first optimized simulation data to the first discriminative model (3. update φ by taking SGD step on mini-batch loss L_D(φ) in (2), [page 2110 col 1 box-labeled-Algorithm 1 lines 18-19], where eq. (2) shows minimizing loss function of discriminator network using loss function for both refine images                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                                
                                    i
                                
                            
                        
                     and real images                         
                            
                                
                                    y
                                
                                
                                    j
                                
                            
                        
                    , [page 2109 col 2]) and generating an authenticity probability of the first optimized simulation data by the first discriminative model (this is in the first term of equation (2),                         
                            
                                
                                    D
                                
                                
                                    φ
                                
                            
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                                
                                    i
                                
                            
                        
                    ), where                         
                            
                                
                                    D
                                
                                
                                    φ
                                
                            
                            
                                
                                    .
                                
                            
                        
                     is the probability of input being a synthetic image, [page 2109 col 2 paragraph 2 lines 1-6]); and according to the authenticity probability, training the first generative adversarial network by competing and learning with the migration model and the first discriminative model (complete algorithm 1 and use the outputs Rθ and Dφ in eq. (3), so the refiner forces the discriminator to fail classifying the refined images as synthetic, [page 2109 col 2 paragraph 3 lines 1-6]).

	With respect to claim 3, Shrivastava in view of Liu teaches all of the limitations of claim 1, as noted above. Shrivastava further teaches wherein the optimizing the simulation data generated by the simulator with the migration model, and outputting the optimized simulation data comprises (2. compute                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                                
                                    i
                                
                            
                            =
                             
                        
                    R_θ(x_i) with current θ  [page 2110 col 1 box-labeled-Algorithm 1 line 17]): in a feed process of the migration model, generating loss output data of each sub-network of the migration model by using a residual neural network (we limit the discriminator's receptive field to local regions instead of the whole image, resulting in multiple local adversarial losses per image, [page 2108 col 1 paragraph 2 lines 21-25]; refiner network is a residual network, [page 2112 col 2 paragraph 2 lines 1-2]) combining the loss output data of all sub-networks and input data to obtain combined data (The adversarial loss function is the sum of the cross-entropy losses over the local patches as shown in FIG. 3, [page 2110]), and providing the combined data to a loss function of the migration model to update the loss function (The adversarial loss function is the sum of the cross-entropy losses over the local patches as shown in FIG. 3, [page 2110]; loss function for the refiner network is eq. (4), [page 2110]); and optimizing the simulation data generated by the simulator through the updated loss function  (after updating refiner network R_θ, [page 2110 col 1 box-labeled-Algorithm 1 line 7-13], compute                         
                            
                                
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                                
                                    i
                                
                            
                            =
                             
                        
                    R_θ(x_i) with current θ  [page 2110 col 1 box-labeled-Algorithm 1 line 17]).

	With respect to claim 4, Shrivastava in view of Liu teaches all of the limitations of claim 2, as noted above. Shrivastava further teaches wherein the generating an authenticity probability of the first optimized simulation data by the first discriminative model comprises (this is in the first term of equation (2),                         
                            
                                
                                    D
                                
                                
                                    φ
                                
                            
                            (
                            
                                
                                    
                                        
                                            x
                                        
                                        ~
                                    
                                
                                
                                    i
                                
                            
                        
                    ), where                         
                            
                                
                                    D
                                
                                
                                    φ
                                
                            
                            
                                
                                    .
                                
                            
                        
                     is the probability of input being a synthetic image, [page 2109 col 2 paragraph 2 lines 1-6]): performing statistical analysis to a loss degree of the first discriminative model based on a data fragment, wherein a size of the data fragment is set according to a convergence trend of a loss function of the first discriminative model and an object distribution in the input data comprising the real data and the simulation data (The adversarial loss function is the sum of the cross-entropy losses over the local patches as shown in FIG. 3, [page 2110], "any local patch sampled from the refined image should have similar statistics to a real image patch", [page 2110 col 2 paragraph 1 lines 1-2]).

With respect to claim 8, Shrivastava teaches A device for optimizing simulation data comprising (task is to learn a model to improve the realism of a simulator's output, [Abstract] lines 8-9; where increasing realism is computationally expensive indicating a computer, [page 2107 col 2 paragraph 1 lines 7-8]): one or more processors (increasing realism is computationally expensive indicating a computer, which has a processor, [page 2107 col 2 paragraph 1 lines 7-8]); and a storage device configured for storing one or more programs (discusses memory management, which indicates memory, [page 2110 col 2 paragraph 3 line 3]; and program defined as SimGAN as mentioned in FIG. 2, [page 2108]), wherein the one or more programs are executed by the one or more processors to enable the one or more processors to (description of SimGAN in FIG. 2 to create refined image, [page 2110]; and increasing realism is computationally expensive indicating a computer, which has a processor, [page 2107 col 2 paragraph 1 lines 7-8]): Regarding the remaining elements of claim 8, incorporating the rejections of claim 1, claim 8 is rejected as discussed above for substantially similar rationale.

Regarding claim 9, incorporating the rejections of claims 8 and 2, claim 9 is rejected as discussed above for substantially similar rationale.


Regarding claim 10, incorporating the rejections of claims 8 and 3, claim 10 is rejected as discussed above for substantially similar rationale.

Regarding claim 11, incorporating the rejections of claims 8-9 and 4, claim 11 is rejected as discussed above for substantially similar rationale.

With respect to claim 15, Shrivastava in view of Liu teaches all of the limitations of claim 1, as noted above. Shrivastava further teaches A non-volatile computer-readable storage medium, in which a computer program is stored, wherein the computer program, when executed by a processor, implements the method of claim 1 (description of SimGAN in FIG. 2 is program to create refined image, [page 2110]; and increasing realism is computationally expensive indicating a computer, which has a processor and a hard drive, [page 2107 col 2 paragraph 1 lines 7-8]).

With respect to claim 17, Shrivastava in view of Liu teaches all of the limitations of claim 1, as noted above. Shrivastava does not teach wherein the domain adaptive modeling applies adaptive modeling to the simulation data for the domains to which the simulation data is associated with.
However, Liu teaches wherein the domain adaptive modeling applies adaptive modeling to the simulation data for the domains to which the simulation data is associated with (from FIG. 2, the DA-net is used to create a Predicted Photo, also called an inversion; the associated domains are simulated sketches and hand-drawn sketches, as shown in FIG. 2, [page 3]).
It would have been obvious to one skilled in the art before the effective filing date to combine Shrivastava with Liu because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Shrivastava discloses a system and method that teaches all of the claimed features except for how the trained network may be domain adapted to a different target source. Liu teaches that deep neural networks have been applied successfully to the applications in image synthesis, (Liu [page 1 col 1 paragraph 1 lines 1-3]), and refined image synthesis is the purpose of the system and method taught by Shrivastava, (Shrivastava [Abstract] lines 1-6). Given the success of GAN and deep-learning based domain adaptation, Liu goes on to suggest applying these teachings to a domain-adaptive GAN for sketch to photo inversion, (Liu [page 1 col 2 paragraph 3 lines 1-6]). A person having skill in the art would have a reasonable expectation of successfully teaching a network using synthetic images as in Shrivastava (Shrivastava FIG. 2, [page 2108]) and then modifying the network to domain adaptive cross-style sketch-to-photo inversion of Liu (Liu [Abstract] lines 7-13). Therefore, it would have been obvious to combine Shrivastava with Liu to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Claim(s) 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Learning from Simulated and Unsupervised Images through Adversarial Training” (Shrivastava) in view of “Domain-Adaptive Generative Adversarial Networks For Sketch-to-photo inversion” (Liu) in further view of “Generative Adversarial Learning for Reducing Manual Annotation in Semantic Segmentation on Large Scale Miscroscopy Images: Automated Vessel Segmentation in Retinal Fundus Image as Test Case” (Lahiri-1) in still further view of “Improving Consistency and Correctness of Sequence Inpainting using Semantically Guided Generative Adversarial Network” (Lahiri-2).

With respect to claim 5, Shrivastava in view of Liu teaches all of the limitations of claim 1, as noted above. Neither Shrivastava nor Liu teaches wherein before the inputting the simulation data generated by a simulator to a first generative adversarial network, the method further comprises: generating a semantic map through a second generative adversarial network; and inputting the semantic map as priori information to the simulator.
	However Lahiri-1 teaches herein before the inputting the simulation data generated by a simulator to a first generative adversarial network, the method further comprises: generating a semantic map through a second generative adversarial network (As described in FIG. 1, GAN based semantic segmentation, where pixels are assigned correct class label (vessel or background), [page 42 col 1]).
	Shrivastava, Liu, and Lahiri-1 do not teach inputting the semantic map as priori information to the simulator.
	However, Lahiri-2 teaches and inputting the semantic map as priori information to the simulator (see FIG. 3, where the Facial Semantic Map is used to train a semantic conditioned GAN, [page 3; see also section 4.2 [page 4]).
It would have been obvious to one skilled in the art before the effective filing date to combine Shrivastava in view of Liu with Lahiri-1 and Lahiri-2 because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Shrivastava in view of Liu discloses a system and method that teaches all of the claimed features except for generating a semantic map and using the map as a prior information in the first generative adversarial network. Lahiri-2 teaches that a group of frames reconstructed by a generative model may have a corrupted portion of the image, (Lahiri-2 [page 2 col 1 paragraph 1 lines 5-19]). Lahiri-2 solves this issue to improve a GAN framework by automatically extracting facial semantics and thereby enabling the generator to generate specific facial components, (Lahiri-2 [page 2 col 2 paragraph 1 lines 6-13]). Lahiri-1 provides a method to automatically assign these labels through GAN based semantic segmentation (see FIG 1 as well as the introduction of Lahiri 1 [page 1 col 1 paragraph 1 lines 1-2]). A person having skill in the art would have a reasonable expectation of successfully inpainting small corruptions in the synthetically generated images of Shirvastava in view of Liu by modifying Shrivastava in view of Liu with the GAN based Semantic Segmentation of Lahiri-1 and using that GAN based semantic segmentation to condition the GAN of Shrivastava in view of Liu as described by Lahiri-2. Therefore, it would have been obvious to combine Shrivastava in view of Liu with Lahiri-1 and Lahiri-2 to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 6, Shrivastava in view of Liu, Lahiri-1, and Lahiri-2 teaches all of the limitations of claim 5, as noted above. Shirvastava and Liu do not teach wherein the second generative adversarial network comprises a generative model and a second discriminative model; and the generating a semantic map by using a second generative adversarial network, comprising: inputting a noise vector to the generative model, and generating a first semantic map by the generative model; inputting a real semantic map and the generated first semantic map to the second discriminative model, and generating an authenticity probability of the generated first semantic map by the second discriminative model; according to the authenticity probability, training the second generative adversarial network by competing and learning with the generative model and the second discriminative model; and generating the semantic map by the trained second generative adversarial network.
However, Lahiri-1 teaches wherein the second generative adversarial network comprises a generative model (labeled G in FIG. 1, [page 42]) and a second discriminative model (Labeled D in FIG. 1, [page 42]); and the generating a semantic map by using a second generative adversarial network (As described in FIG. 1, GAN based semantic segmentation, where pixels are assigned correct class label (vessel or background), [page 42 col 1]), comprising: inputting a noise vector to the generative model (noise vector labeled Z~N(0,1) in FIG. 1, [page 42]), and generating a first semantic map (fake sample in FIG. 1, [page 42]) by the generative model (G in FIG. 1, [page 42]); inputting a real semantic map and the generated first semantic map to the second discriminative model (Sample from labeled database and fake sample put in the discriminator-classifier DC in FIG. 1, [page 42]), and generating an authenticity probability of the generated first semantic map by the second discriminative model (D(x) from eq. (1) represents the probability that a sample x belongs to original data distribution, [page 43 col 2 paragraph2 lines 8-9]); according to the authenticity probability, training the second generative adversarial network by competing and learning with the generative model and the second discriminative model (Gradient of output of D with respect to its input is used by G to update its own parameters D an G play a two player min-max game with the value function V(G,D) as shown in eq. (1), [page 43 col 2 paragraph 2 lines 9-14]); and generating the semantic map by the trained second generative adversarial network (as shown in FIG. 1, last layer produced 3-way softmax output corresponding to background, vessel and fake respectively, [page 44 col 2 paragraph 2 lines 1-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Shrivastava in view of Liu with Lahiri-1 and Lahiri-2 because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Shrivastava in view of Liu discloses a system and method that teaches all of the claimed features except for generating a semantic map and using the map as a prior information in the first generative adversarial network. Lahiri-2 teaches that a group of frames reconstructed by a generative model may have a corrupted portion of the image, (Lahiri-2 [page 2 col 1 paragraph 1 lines 5-19]). Lahiri-2 solves this issue to improve a GAN framework by automatically extracting facial semantics and thereby enabling the generator to generate specific facial components, (Lahiri-2 [page 2 col 2 paragraph 1 lines 6-13]). Lahiri-1 provides a method to automatically assign these labels through GAN based semantic segmentation (see FIG 1 as well as the introduction of Lahiri 1 [page 1 col 1 paragraph 1 lines 1-2]). A person having skill in the art would have a reasonable expectation of successfully inpainting small corruptions in the synthetically generated images of Shirvastava in view of Liu by modifying Shrivastava in view of Liu with the GAN based Semantic Segmentation of Lahiri-1 and using that GAN based semantic segmentation to condition the GAN of Shrivastava in view of Liu as described by Lahiri-2. Therefore, it would have been obvious to combine Shrivastava in view of Liu with Lahiri-1 and Lahiri-2 to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 12, incorporating the rejections of claims 8 and 5, claim 12 is rejected as discussed above for substantially similar rationale.

Regarding claim 13, incorporating the rejections of claims 8, 12, and 6, claim 13 is rejected as discussed above for substantially similar rationale.

Claim(s) 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Learning from Simulated and Unsupervised Images through Adversarial Training” (Shrivastava) in view of “Domain-Adaptive Generative Adversarial Networks For Sketch-to-photo inversion” (Liu) in further view of “Improving Consistency and Correctness of Sequence Inpainting using Semantically Guided Generative Adversarial Network” (Lahiri-2).

With respect to claim 7, Shrivastava in view of Liu teaches claim 1, as noted above. Shrivastava and Liu do not teach wherein the optimizing the simulation data generated by the simulator with the migration model to generate optimized simulation data comprises: for each scenario, setting a controller vector; and inputting the controller vector in a feed process of the migration model to generate the optimized simulation data.
However, Lahiri-2 teaches wherein the optimizing the simulation data generated by the simulator with the migration model to generate optimized simulation data comprises: for each scenario, setting a controller vector; and inputting the controller vector in a feed process of the migration model to generate the optimized simulation data (The GAN framework is capable of accepting different genres of conditioning inputs; where in our case we condition the GAN framework with a facial semantic map capturing the pose, [page 4 col 1 paragraph 1 lines 5-11]; as shown in FIG. 4, same z vector but different semantic maps, [page 5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Shrivastava in view of Liu with Lahiri-2 because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Shrivastava in view of Liu discloses a system and method that teaches all of the claimed features except for generating a semantic map and using the map as a prior information in the first generative adversarial network. Lahiri-2 teaches that a group of frames reconstructed by a generative model may have a corrupted portion of the image, (Lahiri-2 [page 2 col 1 paragraph 1 lines 5-19]). Lahiri-2 solves this issue to improve a GAN framework by automatically extracting facial semantics and thereby enabling the generator to generate specific facial components, (Lahiri-2 [page 2 col 2 paragraph 1 lines 6-13]). A person having skill in the art would have a reasonable expectation of successfully inpainting small corruptions in the synthetically generated images of Shirvastava in view of Liu by modifying Shrivastava in view of Liu with the semantic maps of Lahiri-2 to condition/control the GAN of Shrivastava in view of Liu as described by Lahiri-2. Therefore, it would have been obvious to combine Shrivastava in view of Liu with Lahiri-2 to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Regarding claim 14, incorporating the rejections of claims 8 and 7, claim 14 is rejected as discussed above for substantially similar rationale.

With respect to claim 16, Shrivastava in view of Liu teaches claim 1, as noted above. Shrivastava does not teach wherein the domain adaptive modeling is configured to output optimized simulation data by correcting inaccuracies in the simulation data generated by the simulator.
However, Liu teaches wherein the domain adaptive modeling is configured to output optimized simulation data (from FIG. 2, the DA in DA-Net stands for domain adaptive, [page 3]; input simulated sketch x_s as shown in FIG. 2, [page 3]; the generative adversarial network comprising a migration model is taught by the DA-net, which "transfers" the knowledge across the sketch image domain, [page 3 col 1 paragraph 3 lines 5-6]).
Shrivastava and Liu do not teach by correcting inaccuracies in the simulation data generated by the simulator.
However, Lahiri-2 teaches by correcting inaccuracies in the simulation data generated by the simulator (a group of frames reconstructed by a generative model may have a corrupted portion of the image,  [page 2 col 1 paragraph 1 lines 5-19]; solved by GAN framework that automatically extracts facial semantics and thereby enabling the generator to generate specific facial components, [page 2 col 2 paragraph 1 lines 6-13]).
It would have been obvious to one skilled in the art before the effective filing date to combine Shrivastava in view of Liu with Lahiri-2 because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Shrivastava in view of Liu discloses a system and method that teaches all of the claimed features except for generating a semantic map and using the map as a prior information in the first generative adversarial network. Lahiri-2 teaches that a group of frames reconstructed by a generative model may have a corrupted portion of the image, (Lahiri-2 [page 2 col 1 paragraph 1 lines 5-19]). Lahiri-2 solves this issue to improve a GAN framework by automatically extracting facial semantics and thereby enabling the generator to generate specific facial components, (Lahiri-2 [page 2 col 2 paragraph 1 lines 6-13]). A person having skill in the art would have a reasonable expectation of successfully inpainting small corruptions in the synthetically generated images of Shirvastava in view of Liu by modifying Shrivastava in view of Liu with the semantic maps of Lahiri-2 to condition/control the GAN of Shrivastava in view of Liu as described by Lahiri-2. Therefore, it would have been obvious to combine Shrivastava in view of Liu with Lahiri-2 to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180293713 A1 - Denoising Using Generative Adversarial Nets and Upsampling, [0178] – [0210].
US 20180307947 A1 – FIG. 4 shows generating synthetic images and then using a first and second discriminator to discriminate real images from synthetic images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/               Supervisory Patent Examiner, Art Unit 2148